Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 and 16-25 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about a heating, ventilation, and air conditioning (HVAC) system comprising a plurality of variable frequency drives, wherein a first variable frequency drive of the plurality of variable frequency drives is coupled to a first motor of a plurality of motors, and wherein a second variable frequency drive of the plurality of variable frequency drives is coupled to a second motor of the plurality of motors; and a multi-variable frequency drive control unit comprising a multi-variable frequency drive controller that is configured to operate the first variable frequency drive and the second variable frequency drive concurrently, and wherein the multi-variable frequency drive controller is configured to adjust a control parameter of each variable frequency drive to control a respective speed at which the respective motor drives the respective fan by adjusting frequency of electrical power supplied to the respective motor..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116